DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2016/0357046, hereinafter “Choi”).
Regarding claim 11, Choi discloses a method of transmitting light (Figures 5-8, 13 and 19; see Paragraphs [0019]-[0022], [0027] and [0033] identifying the embodiment shown in Figures 5-8, 13 and 19) to control a multiple privacy mode of operation in a display device (see Figures 6-7 where a viewing angle is changing depending on the mode of operation for display 14), the method comprising:
providing light at a first projection angle in the display device (Figure 8, collimated light 212 is entering 200 with a first projection angle in direction Z; Paragraph [0074]);
directing the light at the first projection angle through a micro lens cell comprising a liquid crystal layer and a micro lens array (Figures 8 and 13, the collimated light 212 is passing through micro lens array 200` comprising 294 and 292; Paragraphs [0079]-[0080]);
controlling an optical effective refractive index of the liquid crystal layer to cause the light to change directions between the first projection angle and a second projection angle by aligning the optical effective refractive index of the liquid crystal layer and the micro lens array at the first projection angle (see 212 and 222 aligned in Figure 8, i.e., a first projection angle of light entering 200 and a second projection angle of light exciting 200 are matching; Paragraph [0080] “a high voltage may be applied across the liquid crystal material 294 so that the liquid crystal material 294 exhibits the same index of refraction as the polymer microlenses 292. When microlenses 292 and the liquid crystal material 294 are index-matched, no lensing effect is provided and the collimated light 212 from the backlight unit is allowed to pass through substantially unscattered”), and misaligning the optical effective refractive index of the liquid crystal layer and the micro lens array at the second projection angle (see 212 and 220 misaligned in Figure 8; Paragraph [0080] “When a low voltage is applied across the liquid crystal 
filtering the light (see color filter layer 56 in Figure 5; Paragraph [0064]); and
outputting the light from the display device (see backlight 44 travel outwards in Figure 5; Paragraph [0060]).

Regarding claim 12, Choi discloses the limitations of claim 11 above, and further discloses refracting the light through the micro lens cell when the direction of the light changes to the second projection angle (see light 220 in Figures 8 and 13, i.e., the light is refracted as it exits from micro lens array 200` with a second projection angle that is different from the first projection angle of 212; Paragraphs [0074], [0079]-[0080]).

Regarding claim 13, Choi discloses the limitations of claim 11 above, and further discloses collimating the light when the direction of the light changes to the second projection angle (see light 222 in Figure 8, i.e., the light is collimated as it exits from micro lens array 200` with a second projection angle that is the same as the first projection angle of 212; Paragraphs [0074], [0079]-[0080]).

Regarding claim 14, Choi discloses the limitations of claim 11 above, and further discloses applying a voltage to a pair of electrodes in the micro lens cell (Figure 13 and 

Regarding claim 15, Choi discloses the limitations of claim 11 above, and further discloses altering the display of the light from the display device based on a viewing angle of a user of the display device (see at least 100 and 102 in Figure 6 and 114 and 110 in Figure 7, in which luminance of the light from the display device is changed based on a viewing angle; Paragraphs [0070]-[0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sugita et al. (US 2008/0094547, hereinafter “Sugita”).
Regarding claim 1, Choi discloses a display device (Figures 5-8, 13, 19 and 24; see Paragraphs [0019]-[0022], [0027], [0033] and [0039]-[0040] identifying the embodiment shown in Figures 5-8, 13, 19 and 24) with a multiple privacy mode of operation (see Figures 6-7 where a viewing angle is changing depending on the mode of operation), the display device comprising:
a micro lens cell (switchable diffuser 200` in Figure 13) comprising:
a first liquid crystal layer (294) with a first set of liquid crystal molecules (Paragraph [0080] “liquid crystal material 294”) and a controllable optical effective refractive index (Paragraphs [0080] “a high voltage may be applied across the liquid crystal material 294 so that the liquid crystal material 294 exhibits the same index of refraction as the polymer microlenses 292 … When a low voltage is applied across the liquid crystal material 294, the liquid crystal material 294 may exhibit a different refractive index as the polymer microlenses 292”), to transmit light through the micro lens cell (see Figures 8 and 18); and
a pair of electrodes (Paragraph [0079] “Layers 290-1 and 290-2 may be provided with patterned electrodes (e.g., conductive ITO structures) that may be selectively biases using voltage sources (not shown) to modulate the optical properties of the LC material 294”) to receive a voltage to change an orientation of the first set of liquid crystal molecules and the optical effective refractive index of the first liquid crystal layer (Paragraphs [0075] “a voltage source 258 may be used to apply some amount of voltage onto layers 252 to control the orientation of the liquid crystal material in droplets 254” and [0080] “294 exhibits the same 
a micro lens array (292) to direct the transmitted light at an interface of the micro lens array and the first liquid crystal layer (Figure 13; Paragraph [0080]), the micro lens array to direct the transmitted light at different angles based on the voltage received by the pair of electrodes (Figure 8 and Paragraph [0080]);
a second liquid crystal layer (Figure 5, liquid crystal layer 52) to change a polarization of the light (Paragraph [0062], teaching 52 is disposed between polarizer layers 60 and 54, so that the polarization of the incident light is changed via 60, 52 and 54);
a color filter (Figure 5, layer 56) proximate to the second liquid crystal layer to control a color of the light to be output (Paragraph [0064] “Layer 56 may be a color filter layer that includes an array of color filter elements for providing display 14 with the ability to display color images”).
Choi does not necessarily disclose a common electrode adjacent to the color filter to control an orientation of a second set of liquid crystal molecules in the second liquid crystal layer.
However, Sugita teaches a liquid crystal display (Figure 15), including a common electrode (50; Paragraph [0086]) adjacent to the color filter (6; Paragraph [0082]) to control an orientation of a set of liquid crystal molecules in a liquid crystal layer (Paragraph [0063] “a suitable voltage is applied to the liquid crystal layer 12. As a result, the molecules in the liquid 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Choi with the teachings of Sugita, to have a common electrode adjacent to the color filter to control an orientation of a second set of liquid crystal molecules in the second liquid crystal layer, for the purpose of applying a voltage to a liquid crystal layer via a common electrode for controlling the orientation of polarization of the polarized light, so that images can be viewed (Sugita: Paragraph [0063]).

Regarding claim 2, Choi as modified by Sugita discloses the limitations of claim 1 above, and Choi further discloses wherein the light being output from the display device comprises (i) a first angle (Figure 7, Viewing Angle between 0 to 30° in each direction) comprising a first field of vision (Paragraph [0072] “narrower cone of vision”) that extends from a center view of the display device to approximately 30-45° in each direction, and (ii) a second angle (Figure 7, Viewing Angle between 30° and 90° in each direction) comprising a second field of vision (Paragraphs [0071] “a cone of vision of greater than 30°”, [0095] “oblique viewing angles (e.g., from 30° to 90°)”) that extends from approximately 30-45° up to 90° in each direction.

Regarding claim 3, Choi as modified by Sugita discloses the limitations of claim 2 above, and Choi further discloses wherein when the micro lens cell is to direct the transmitted light at the first angle and the second angle (see Figure 7 where the display transmits light at the first Sugita Paragraph [0086] above, regarding using a common electrode to apply a voltage to the liquid crystal layer), the light being output from the display device is scattering and visually white in the second field of vision, and the light being output from the display device is not scattering in the first field of vision (Regarding the term “the light being output from the display device is scattering and visually white”, examiner considers specification Paragraph [0024] “The white-light privacy mode outputs a scattered light or white screen image on the display screen such that the user who is centrally positioned with respect to the device may still view the contents on the display screen in a normal manner. However, people who are adjacent to the display screen would only see a white image at their viewing angle”, clarifying the light is scattering and visually white) (Choi: Paragraphs [0092] “Privacy mode implemented by reducing the contrast ratio is therefore sometimes referred to as “white” mode” and [0093] “the white privacy mode can be implemented using a switchable phase retarder”, teaching the white privacy mode by reducing the contrast ratio; see Figure 21 and Paragraph [0099] “line 602 may represent a threshold level below which the contrast ratio should be maintained in privacy mode … For example, a maximum contrast ratio of 1.2 may be deemed a sufficiently low contrast ratio to prevent users from reading the display at viewing angles greater than 30°”, teaching the specific example, in which users can read the display at viewing angle less than equal to 30°, i.e., the first field of vision, and have the “white” mode at viewing angles greater than 30°, i.e., the second field of vision).
Regarding claim 4, Choi as modified by Sugita discloses the limitations of claim 2 above, and Choi further discloses wherein when the micro lens cell is to direct the transmitted light at the first angle and the second angle (Figure 13, the scattered light 220 is generated), and the common electrode is turned off (see Sugita Paragraph [0086], regarding the common electrode), the light being output from the display device is the same in the first field of vision and the second field of vision (there is no electric field that causes the change of the orientation of liquid crystal molecules, accordingly the light being output from the display device for the first field of vision and the second field of vision is the same).

Regarding claim 5, Choi as modified by Sugita discloses the limitations of claim 2 above, and Choi further discloses wherein when the micro lens cell is to direct the transmitted light at the first angle, the light being output from the display device is lowered in intensity and visually black in the second field of vision (Paragraph [0091] “The embodiments described above in which the light output from the backlight unit is selectively collimated depending on the current viewing mode effectively reduces the luminance at higher viewing angles (e.g., the display appears darker as the user moves away from the normal axis of the display panel) and are therefore sometimes referred to as implementing a “black” mode”, teaching the case where the display appears darker at higher viewing angles, i.e., in the second field of vision; Examiner considers Figure 7 and Paragraph [0095] “oblique viewing angles (e.g., from 30° to 90°)” teaching a higher viewing angle).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Sugita, and in further view of Huang et al. (US 2020/0049864, hereinafter “Huang”).
Regarding claim 6, Choi discloses an electronic device (Figures 5-8, 13, 19 and 24; see Paragraphs [0019]-[0022], [0027], [0033] and [0039]-[0040] identifying the embodiment shown in Figures 5-8, 13, 19 and 24) comprising:
a liquid crystal display (14 in Figure 5) that alters between a multiple privacy mode of operation (see Figures 6-7 where a viewing angle is changing depending on the mode of operation) and comprising:
a backlight unit (72, 78) to transmit light (Paragraph [0073]);
a thin film transistor component (58; Paragraph [0064]) with a pixel electrode (700);
a first liquid crystal layer (Figure 13, liquid crystal material 294) interfacing with a micro lens array (microlens structures 292), in between the backlight unit and the thin film transistor component (Figures 5, 8 and 13), to alter a projection of the transmitted light from a first projection angle to a second projection angle (see Figure 8 where a first projection angle of light entering 200 and a second projection angle of light exciting 200 are being altered); and
a color filter (56 in Figure 5; Paragraph [0064]) to filter the transmitted light for output;
control a first effective refractive index of the first liquid crystal layer by electrically switching an orientation of the first liquid crystal layer (Paragraphs [0075] “a voltage source 258 may be used to apply some amount of voltage onto layers 252 to control the orientation of the liquid crystal material in droplets 254” teaching switching of the orientation of the liquid crystal material, i.e., an optical effective refractive index of a liquid crystal layer is controlled);

set a second effective refractive index of the first liquid crystal layer and the effective refractive index of the micro lens array to be incongruent for transmission of the light at the second projection angle (Paragraph [0080] “When a low voltage is applied across the liquid crystal material 294, the liquid crystal material 294 may exhibit a different refractive index as the polymer microlenses 292. When the index of refraction of the microlenses 292 and the liquid crystal material 294 are mismatched, microlenses 292 are effectively switched into use to scatter the incoming collimated backlight 212 to generate a scattered outgoing light 220”);
Choi does not disclose the color filter with a common electrode.
However, Sugita teaches a liquid crystal display (Figure 15), including a color filter (6; Paragraph [0082]) with a common electrode (50; Paragraph [0086]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display device as disclosed by Choi with the teachings of Sugita, to have the color filter with a common electrode, for the purpose of applying a voltage to a liquid crystal layer via a common electrode for controlling the 
Choi further fails to disclose a processor to control privacy modes of operation of the liquid crystal display; and 
a switch to transmit a signal to the liquid crystal display the processor to toggle between the modes of operation.
However, Huang teaches an electronic device (Figures 1-2), comprising: a processor (Paragraph [0029] “Processing circuitry in control circuitry 26 may be used to control the operation of device 10”) to control privacy modes of operation of a liquid crystal display (Paragraph [0027] “14 is a liquid crystal display”); and
a switch (26) to transmit a signal to the liquid crystal display and the processor to toggle between the modes of operation (Paragraphs [0032] “Control circuitry 26 may direct display 14 to operate in different operating modes … in a normal operating mode … in a privacy mode”; see also Paragraphs [0029] and [0033]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electronic device as disclosed by Choi with the teachings of Huang, to have a processor to control privacy modes of operation of the liquid crystal display; and a switch to transmit a signal to the liquid crystal display the processor to toggle between the modes of operation, for the purpose of controlling the operating mode as required by users (Huang: Paragraph [0032]).

Regarding claim 7, Choi as modified by Sugita and Huang discloses the limitations of claim 6 above, and Choi further discloses wherein the processor (see Huang Paragraph [0029] above regarding the processor transmitting instructions) is to select a first privacy mode of operation by transmitting instructions to the liquid crystal display to output a black-colored screen display at a viewing angle greater than approximately ±30-45° from a center viewing angle of the liquid crystal display (Paragraph [0091] “The embodiments described above in which the light output from the backlight unit is selectively collimated depending on the current viewing mode effectively reduces the luminance at higher viewing angles (e.g., the display appears darker as the user moves away from the normal axis of the display panel) and are therefore sometimes referred to as implementing a “black” mode”, teaching the case where the display appears darker at higher viewing angles, i.e., in the second field of vision; Examiner considers Figure 7 and Paragraph [0095] “oblique viewing angles (e.g., from 30° to 90°)”, teaching a higher viewing angle).

Regarding claim 8, Choi as modified by Sugita and Huang discloses the limitations of claim 6 above, and Choi further discloses wherein the processor (see Huang Paragraph [0029] above regarding the processer transmitting instructions) is to select a second privacy mode of operation by transmitting instructions to the liquid crystal display to output a white-colored screen display at a viewing angle greater than approximately ±30-45° from a center viewing angle of the liquid crystal display (Paragraphs [0092] “Privacy mode implemented by reducing the contrast ratio is therefore sometimes referred to as “white” mode” and [0093] “the white privacy mode can be implemented using a switchable phase retarder”, teaching the white 

Regarding claim 9, Choi as modified by Sugita and Huang discloses the limitations of claim 6 above, and Choi further discloses wherein the processor (see Huang Paragraph [0029] above regarding the process transmitting instructions) is to select a third privacy mode of operation by transmitting instructions to the liquid crystal display to output a normal screen display at a viewing angle greater than approximately ±30-45° from a center viewing angle of the liquid crystal display, and wherein the normal screen display comprises a screen display output that occurs when viewed at an approximately 0° angle from the center viewing angle of the liquid crystal display (see normal viewing mode 100 and curve 110 in Figure 6; Paragraphs [0070] “display 14 may be placed in normal viewing mode 100 that exhibits a nominal viewing angle and a nominal display brightness level”, [0071] “Curve 110 shows how the normal viewing mode exhibits a relatively wide viewing angle with a cone of vision of greater than 30° (e.g., with a viewing angle of more than 45° or more than 60°”).
Regarding claim 10, Choi as modified by Sugita and Huang discloses the limitations of claim 6 above, and Choi further discloses it is desired to minimize he power consumption of the electronic device based on the privacy modes of operation (Paragraph [0070] “When it is desired to minimize power consumption of the electronic device, display 14 may be placed in power saving mode 106 that exhibits a reduced display brightness level and optionally reduced viewing angle”).
Choi does not necessarily disclose the processor to reduce a power consumption of the liquid crystal display based on the privacy modes of operation.
However, Huang teaches the processing circuitry for privacy may be based power management units (Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electronic device as disclosed by Choi with the teachings of Huang, to have a processor to reduce a power consumption of the liquid crystal display based on the privacy modes of operation, for the purpose of minimizing the power consumption as suggested by Choi (Paragraph [0070]) where Huang teaches the processing circuity based on power management units (Huang: [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871